DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the communication filed on January 8th, 2021, claims 1, 3, 7, 9, 13, 15, 19, and 21 were amended as per the applicant’s request. Claims 1-24 are presently pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claim 1, regarding Bahnsen as modified by Agarwal and Shavit does not teach “conduct a flush of the log to the non-volatile memory during the stable log commit span and after the volatile isolation span, and conduct an update of data in the non-volatile memory based on the modification while the controlled deferment is activated during the controlled deferment span and after both the stable log commit span and the volatile isolation span" and "wherein each of the three temporally overlapping spans one or more of begin or end at different points " but are moot in view of the new grounds of rejection. The examiner has introduced a new reference disclosing the new amended limitations by the applicant and therefore, the amended claims are still rejected, as incorporated by Das. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bahnsen et al., U.S. PGPub Number 20150095600 (Hereinafter Bahnsen), in view of Agarwal et al., U.S. PGPub Number 20110029490 (Hereinafter Agarwal), in further view of Das et al., U.S. PGPub Number 20160344834 (Hereinafter Das).


As for claim 1, Bahnsen teaches system comprising: a volatile memory; a non-volatile memory; and a transaction synchronization apparatus including configurable logic and/or fixed functionality logic hardware, the configurable logic and/or fixed functionality logic hardware to:
 generate a log of a first transaction that involves a modification of a variable in the volatile memory (Bahnsen; “The application can indicate a size of data and/or number of addresses to be updated (modification of a variable) by the atomic transaction.”… “To handle an atomic transaction to non-volatile media, functional unit 103 can include a transaction tracker (log manager) 113, a transaction identification (TID) pool 115, cache 117 and a transaction address buffer” [0031];), 
Bahnsen; “To accomplish this, the processing device can write to the set of addresses in an intermediate memory location (controlled deferment), such as to an integrated cache, external cache, a memory buffer (e.g., atomic buffer) (volatile), etc. that is segregated from other applications or execution units. [0019]; “The TID pool 115 can include any number of transactions (second transaction associated with the variable)” and “The transaction tracker 113 can also track, monitor and update the state (tripwire controller) of an atomic transaction.” [0032];), 
conduct an update of data in the non-volatile memory based on the modification while the controlled deferment is activated (Bahnsen; “The cache 117 can be used by the processing device 101 to perform data modification and then copy or flush the modified data (conduct an update of data) to the NVM controller (consistency and durability controller) 109 or directly to the NVM media (non-volatile memory) 111.” [0036];).
Bahnsen does not explicitly detail wherein the generation of the log of transactions, the controlled deferment, and the update of data comprise three overlapping spans of a virtual logical protection of the volatile memory that cover the performance of volatile memory isolation, logging, and data updates without the use of physical locking of the volatile memory.
However, Agarwal teaches wherein the controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory (Agarwal; Sequences of object references can be grouped to form transactions and each such transaction can be treated as an atomic execution unit. Programmers can Software Transactional Memory (STM) (virtual logical protection of the volatile memory) is a concurrency control mechanism that executes multiple concurrent, optimistic, lock-free (without the use of physical locking of the volatile memory), atomic transactions, thus alleviating many problems associated with conventional mutual exclusion primitives such as monitors and locks. [0047]; Dynamic Clustering: Checkpointing small-size transactions results in more overheads since not much is saved, even after a conflict. For such transactions, dynamic clustering delays checkpoint creation (controlled deferment) till some good number of operations can be saved by creating a new checkpoint. Dynamic Clustering delays creation of a new checkpoint until some threshold number of operations have been performed between the current and the previous checkpoint. [0146];);
wherein the stable log commit span, the volatile isolation span, and the controlled deferment span comprise three temporally overlapping spans of a virtual logical protection of the volatile memory that cover the performance of the volatile memory isolation, the generation of the log, and the updates of data (Agarwal; As noted, recent advances in multicore architectures increase the desirability of efficient concurrent programming mechanisms to achieve performance scaling. Concurrent programming techniques, particularly, the conventional mutual exclusion primitives such as monitors and locks, are quite complex, both from the perspective of programming and reasoning. concurrent programming without locks (overlapping spans). There has been a growing consensus that transactions, the long-time foundations of database systems, should provide a simple, powerful mechanism for synchronization over multiple objects. Sequences of object references can be grouped to form transactions and each such transaction can be treated as an atomic execution unit. Programmers can focus on the atomicity requirements rather than the implementation details of synchronization. These explorations have lead to the abstraction of Transactional Memory (TM). TM systems can be classified as either Software TMs (STMs) or Hardware TMs (HTMs), based on whether data-conflicts are resolved in software or hardware. A Software Transactional Memory (STM) (virtual logical protection of the volatile memory) is a concurrency control mechanism that executes multiple concurrent, optimistic, lock-free (without the use of physical locking of the volatile memory), atomic transactions, thus alleviating many problems associated with conventional mutual exclusion primitives such as monitors and locks. [0047]; One or more embodiments of the invention provide an STM system, as well as a technique for its realization. Shared memory acts as a large database which is shared by multiple isolated transactions and/or execution threads. STM provides atomicity and isolation (volatile isolation span) of the sequential code executed within a transaction by appropriately committing and/or aborting them. Several metrics have been used to classify existing STM implementations, some of which are listed below: [0048]; Embodiments of CaPRA allow transactions to progress locally using a local data block, and update (data updates) the shared memory object only when they commit. [0061]; CaPRA in general has both time and space overheads, that checkpoint logs (log of transactions). .Assuming that each transaction will be scheduled on a separate core on a multi-core platform, the term memory space here refers to the local cache (volatile memory) of that core. [0119]; Dynamic Clustering: Checkpointing small-size transactions results in more overheads since not much is saved, even after a conflict. For such transactions, dynamic clustering delays checkpoint creation (controlled deferment span) till some good number of operations can be saved by creating a new checkpoint. Dynamic Clustering delays creation of a new checkpoint until some threshold number of operations have been performed between the current and the previous checkpoint. [0146];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Bahnsen and Agarwal which deal with managing and securing transactions within memory, to have combined them by incorporating overlapping spans providing protection during a data transaction (Agarwal) with the ability to update the data without locking the volatile memory and generating the transaction logs that are updated in non-volatile memory (Bahnsen). The motivation to combine is to make the system more efficient as a concurrency control mechanism that executes multiple concurrent, optimistic, lock-free, atomic transactions, thus alleviating many problems associated with conventional mutual exclusion primitives such as monitors and locks (Agarwal [0002];).
Bahnsen as modified Agarwal does not explicitly detail wherein the log is generated during a stable log commit span; activate a volatile memory isolation, wherein the volatile memory isolation is performed during a volatile isolation span, 
However, Das teaches wherein the log is generated during a stable log commit span (Das; The non-volatile memory system 100, in the depicted embodiment, includes one or more acceleration modules 150. The acceleration module 150, in one embodiment, is configured to manage storage of transaction log entries for one or more storage clients 116 (e.g., a database system storage client 116a). The acceleration module 150, in certain embodiments, stores one or more transaction log entries in a volatile memory (stable log commit span) 1013 of a non-volatile storage device 102 over a network 115. The volatile memory 1013 of the non-volatile storage device 102 may be configured to automatically preserve the data it stores in a non-volatile storage medium 122 of the non-volatile storage device 102 in response to a trigger, such as a power failure, an improper shutdown, a power level failing to satisfy a threshold, or the like, thereby ensuring that the data is preserved and non-volatile, even though the volatile memory 1013 is volatile (e.g., with associated logic, such as the ACM 1011 described below). [0030];);
activate a volatile memory isolation, wherein the volatile memory isolation is performed during a volatile isolation span (Das; The armed triggered commit actions may be implemented in response to the ACM 1011 (or other entity) detecting and/or receiving notification of a triggering event, such as a restart condition. In some embodiments, an armed commit action is a commit action that can be performed by the ACM 1011, and that requires little or no further communication with the host 110 or "isolation zone" (volatile isolation span) of the ACM 1011 (discussed below). Accordingly, the ACM 1011 may be configured to implement triggered commit actions autonomously of the host 110 and/or other components thereof. The ACM 1011 may guarantee that triggered commit actions can be committed without errors and/or despite external error conditions. Accordingly, in some embodiments, the triggered commit actions of the ACM 1011 do not comprise and/or require potentially error-introducing logic, computations, and/or calculations. In some embodiments, a triggered commit action comprises committing data stored on the volatile ACM 1011 to a persistent storage location. [0121];), 
conduct a flush of the log to the non-volatile memory during the stable log commit span and after the volatile isolation span (Das; The secondary power supply 124, in a further embodiment, provides a power hold-up time long enough to enable the non-volatile storage device 102 to flush data that is not yet stored in non-volatile storage medium 122 from the volatile memory 1013 into the non-volatile storage medium (conduct a flush of the log to the non-volatile memory during the stable log commit span and after the volatile isolation span) 122. [0071];);
and wherein each of the three temporally overlapping spans one or more of begin or end at different points (Das; It should also be noted that, in some alternative implementations, the functions noted in the block may occur out of the order noted in the figures (one or more of begin or end at different points). For example, two blocks shown in succession may, in fact, be executed substantially concurrently (wherein each of the three temporally overlapping spans), or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved. 0026];). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Bahnsen as modified Agarwal and Das which deal with managing and securing transactions within memory, to have combined them by incorporating overlapping spans providing protection during a data transaction (Das) with the ability to update the data without locking the volatile memory and generating the transaction logs that are updated in non-volatile memory (Bahnsen as modified Agarwal). The motivation to combine is to make the system more efficient as the speed with which an entry of a transaction log or other data structure is stored may directly affect the performance of the associated application, such as a database system or the like.. (Das [0003];).

	

Claim 7 comprises the same limitations as claim 1, rejection rationale for claim applicable. 

Claim 13 comprises the same limitations as claim 1, rejection rationale for claim applicable. 

Claim 19 comprises the same limitations as claim 1, rejection rationale for claim applicable. 


As for claims 2, 8, 14 and 20, Bahnsen as modified by Agarwal and Das teaches the system, apparatus, method and medium of claims 1, 7, 13 and 19, wherein configurable logic and/or fixed functionality logic hardware to mark a location associated with the variable (Bahnsen; “the processing device can write to the set of addresses in an intermediate memory location (marker to mark a location), such as to an integrated cache, external cache, a memory buffer (e.g., atomic buffer), etc. that is segregated from other applications or execution units. Once the entire atomic transaction is complete and when data (variable) is written to the set of addresses in the intermediate memory location, the processing device can lock the set of addresses (tripwire controller) and then write the data from the intermediate memory location to the non-volatile media” [0019];).

As for claims 3, 9, 15 and 21, Bahnsen as modified by Agarwal and Das teaches the system, apparatus, method and medium of claims 1, 7, 13 and 19, wherein the update is to be conducted in response to a completion of the flush (Bahnsen; “The cache 117 can be used by the processing device 101 to perform data modification and then copy or flush the modified data to the NVM controller 109 or directly to the NVM media (flush of the log to the non-volatile memory) 111. To accommodate 0036];). 

As for claims 4, 10, 16 and 22, Bahnsen as modified by Agarwal and Das teaches the system, apparatus, method and medium of claims 1, 7, 13 and 19, wherein configurable logic and/or fixed functionality logic hardware to deactivate the controlled deferment in response to a completion of the update (Bahnsen; “When writing the data to the non-volatile media is complete (completion of the update), the processing device (tripwire controller) can unlock the set of addresses (deactivate the controlled deferment) after which the addresses become available to other processors, functional units, processes, threads, cores, etc. Multiple atomic transactions can be in progress within an application or across the computer system. One functional units, for example, may have multiple atomic transactions in progress any given time” [0019];). 

Bahnsen as modified by Agarwal and Das teaches the system, apparatus, method and medium of claims 4, 11, 17 and 23, wherein configurable logic and/or fixed functionality logic hardware to unmark a location associated with the variable update (Bahnsen; “When writing the data to the non-volatile media is complete, the processing device (tripwire controller) can unlock the set of addresses  after which the addresses become available to other processors (unmarker to unmark a location associated with the variable update), functional units, processes, threads, cores, etc. Multiple atomic transactions can be in progress within an application or across the computer system. One functional units, for example, may have multiple atomic transactions in progress any given time” [0019];). 

As for claims 6, 12, 18 and 24, Bahnsen as modified by Agarwal and Das teaches the system, apparatus, method and medium of claims 1, 7, 13 and 19, wherein configurable logic and/or fixed functionality logic hardware to:
determine a hash value associated with the variable; and defer execution of the first transaction if the hash value is non-zero (Bahnsen; “The processing device 101 can register a set of addresses to be updated atomically in a transaction address buffer (hash) 119. The transaction address buffer 119 tracks which addresses are part of a particular atomic transaction and communicates this information to the transaction tracker (status monitor) 113. The transaction address buffer 119 can be used to mark an address range with a non-zero TID if that address range is part of a transaction (defer execution of the first transaction if the hash value is non-zero). For 0034];).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158